Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. [US PGPUB 20150070228] in view of Tiffin [US PGPUB 20090295512] (hereinafter Gu).

Regarding claim 14, referring to Fig. 7B of Gu (figure viewed flipped 180º), Gu teaches an antenna device, comprising:
a package comprising a radio frequency (RF) die (230, Para 28);
a first layer (205, Para 28) over the RF die (Fig. 7B);
a feeding line (313/323, Para 37) in the first dielectric layer (Fig. 7B);
a ground element (227, Para 47) in the first dielectric layer (Fig. 7B);

a radiating element (211, Para 48) on the second layer (Fig. 7B) and electrically coupled to the RF die (Fig. 7B), wherein the ground element is between the radiating element and the feeding line (Fig. 7B).
Gu does not specifically disclose a molding compound laterally surrounding the RF die; and
that the first layer is a first dielectric layer over the molding compound;
However, referring to the embodiment of Fig. 1 of Gu, Gu teaches attaching antenna package 100 to an application board, wherein a molding compound 154 laterally surrounding the RF die 130 (Fig. 1).
In view of such teaching by Gu according to the embodiment of Fig. 1, it would have been obvious to a person having ordinary skills in the art to combine Gu’s embodiment of Fig. 1 and 7 based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143; see Para 24).
Referring to the invention of Tiffin, Tiffin teaches bonding substrates having conductive lines through them together by using an adhesive 340, wherein the adhesive is a dielectric (Para 31, Fig. 3A).
Although Gu does not specifically disclose that the first layer 205 is a dielectric, it is not that that the material is an adhesive layer (Para 28). A person having ordinary skills in the art will find it at least obvious that layer 205 comprises a dielectric in order to prevent short-circuiting and electromagnetic interference in the device.
In view of such teaching by Tiffin, it would have been obvious to a person having ordinary skills in the art to have the first layer be a dielectric layer based on the rationale of using known technique in similar to yield predictable results (MPEP 2143), such as, controlled interference.

Regarding claim 17, Gu teaches an antenna device wherein the first and second dielectric layer comprise different materials (Fig. 7B; i.e. not one homogenous/continuous material).

Regarding claim 18, Gu teaches an antenna device wherein the radiating element overlaps with a discontinuous region in the ground element from a cross-sectional view (Fig. 7B). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PGPUB 20140252647] in view of Beer et al. [US PGPUB 20140110841] (hereinafter Huang and Beer).

Regarding claim 19, Huang teaches a method, comprising: 
forming a first opening (2 inner openings 206 closer to center material 205, Fig. 2B) and a second opening (2 outermost openings 206 closer to the edge of the device, Fig. 2B) in a photo resist (205, Para 22) on a seed layer (204, Para 21, Fig. 2B);
simultaneously (i.e same plating process, Para 23) plating a conductor (material 207 (Para 23) in an outer opening, Fig. 2B/C) and a director (material 207 (Para 23) in an inner opening (Fig. 2B/C); where the material is structural capable of being referred to as a director due to the connection to device 121, thus serving as director of signal, Fig. 2K) on the seed layer (Fig. 2C) and respectively in the first and second openings of the photo resist (Fig. 2B/C, Para 23), 

placing a die (121, Para 17) on the buffer layer (Para 24, Fig. 2E) ; and 
forming a molding compound (123, Para 24) to surround the die, the conductor, and the director (Fig. 2E).  
Huang does not specifically disclose wherein the conductor has a different top-view shape from the director; and
wherein the die is a radio frequency (RF) die.
However, it is noted that the invention of Huang is related to different type of devices to include a RF device (Para 15).
In view of that teaching, a person having ordinary skills in the art will find it at least obvious to have the die in the device of Huang be a RF die.
Referring to the invention of Beer, Beer teaches forming a package related to a RF device (Fig. 1A),
wherein a die 10 is implemented and wherein the die is a RF die.
In view of such teaching by Beer, it would have been obvious to a person having ordinary skills in the art to combine the invention of Huang and Beer based on the rationale of combing prior art teachings by using known technique to yield predictable result (MPEP 2143).
Regarding, the different top-view shape between the conductor and the director, it should be noted that the difference in shape seems to be mere matter of design choice, where the difference in shape does not seem to have an inventive advantage over the teachings of Huang and Beer. 
It is noted that the Applicant has not specifically disclosed that the difference in shape addresses/solves a specific issue/smatter.
Change in shape has been held to be non-inventive over similar teachings/inventions (MPEP 2144.04.IV.B)


Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1-13 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an antenna device, comprising:
a director in the molding compound, wherein the first radiating element is between the director and the RF die, and a top of the first radiating element is substantially coplanar with a top of the director (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819